EXHIBIT 10.2


[logo.jpg]


AGREEMENT


Between


ARMADA HEALTH CARE, L.L.C.


And


HEMISPHERX BIOPHARMA, INC.
 

--------------------------------------------------------------------------------

 
MANUFACTURER AGREEMENT


CONTRACT #


THIS AGREEMENT is entered into by and between Armada Health Care, L.L.C., a New
Jersey corporation, having offices at 100 Campus Drive, Suite 102, Florham Park,
NJ 07932 (“Armada”) and Hemispherx Biopharma, Inc., a Delaware corporation,
having its headquarter offices at 1617 JFK Boulevard, Suite 660 Philadelphia, Pa
19103 (“Supplier”). This Agreement constitutes the entire agreement between the
parties with respect to its subject matter and this Agreement supersedes all
prior concerning the subject matter of this Agreement.



WHEREAS, Armada is a group purchasing organization (“GPO”), operating in
accordance with the group purchasing organizations safe harbor at 42 C.F.R. §
1001.952 (j) (the “GPO Safe Harbor”); and


WHEREAS, as a GPO, Armada, on behalf of its Members (hereinafter defined)
negotiates and maintains contracts with manufacturers and distributors of
healthcare products, including but not limited to pharmaceutical and medical
surgical products, as well as service providers, collectively known as
“Suppliers” to offer rebates (“Contract Rebates”) on specific products to the
Members or sell specific products to the Members at agreed-to prices (“Award
Prices’); and


WHEREAS, Supplier by submitting a written proposal to ARMADA providing
information detailing the rebate amount and/or price, quantity, value and
technology of all products which Supplier would offer to Members, has shown
willingness to provide said products to members and such written proposal is
incorporated herein by reference (hereinafter referred to as “Supplier’s
Response”) and attached hereto as Exhibit A; and


WHEREAS, based upon the representations, covenants and warranties contained in
Supplier’s Response, all of which are deemed to be material, ARMADA has selected
Supplier to provide Members with the products and services described in Supplier
Response at the Contract Rebate and/or Award Price levels set forth therein and
upon the terms and conditions set forth herein;
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of mutual promises contained herein, Supplier’s
Response and other good and valuable consideration, ARMADA and Supplier agree as
follows:


TERMS AND CONDITIONS


1.
Term – the period of time for which this Agreement will be in effect, August 15,
2011 through  August 14, 2012



2.
Contract Number(s) – Supplier shall provide contract number(s) upon submission
of Agreement to ARMADA.  Contract number(s) shall remain consistent in all forms
of communication throughout the term of this Agreement to all authorized and
applicable parties, including BioRidge Pharma.



3.
Products, Contract Rebates and Contract Prices - Product line, Contract Rebates
and Award Prices offered under this agreement should be identified as Exhibit A.
Contract Rebate and Award Price information should remain confidential and will
be released to ARMADA members and potential program participants only.



4.
Price Protection - Supplier agrees that the prices, quality, value and
technology of all Products sold under this Agreement shall be market competitive
throughout the Term.  During the Term, Supplier shall provide prompt written
notice to ARMADA of all Products offered for sale by Supplier on terms that are
more favorable to an offeree than the terms of this Agreement.  Supplier shall
lower the Award Price or increase any discount applicable for the purchase of
Products to assure market competitiveness for Members.  If at any time during
the Term ARMADA receives information indicating that Supplier’s prices, quality,
value or technology are not market competitive, ARMADA may provide written
notice of such information to Supplier, and Supplier shall, within ten (10)
business days, advise ARMADA in writing of and fully implement all adjustments
necessary to assure market competitiveness to Members. Market Competitiveness
shall be based on pricing offered to similar entities within a class of trade
and excludes pricing made available to entities outside the United States or any
pricing offered to any Government Entity (i.e. VA, DoD, PHS, etc.).



5.
Price Notifications - Supplier shall provide not less than    *  prior written
notice to ARMADA and not less than   *  prior written notice to  BioRidge Pharma
of any change in pricing terms permitted by this Agreement. For purposes of the
foregoing notification requirements, a change in pricing terms shall mean any
change that affects the delivered price to the Member, including, without
limitation, changes in list prices, discounts, pricing tiers or schedules.  Such
written notice shall be provided in such format and in such detail as may be
required by ARMADA and shall include, at a minimum, sufficient information to
determine line item pricing of the Products for all affected Members.



6.
Class of Trade Form - Supplier shall complete the Class of Trade Form as set
forth in Exhibit B.  Each unique contract number requires a separate Class of
Trade Form.



7.
Eligibility to Participate - This proposal is extended to all ARMADA member
facilities that fall within the approved Class of Trade defined in Exhibit B,
agree to the terms as detailed in Exhibit A, and have been qualified by Armada
and ultimately approved by Supplier (“Participating Members”).     ARMADA may
also from time to time identify members that may meet the requirements of the
Agreement (“Potential Participating Member”).  These Potential Participating
Pharmacies will be submitted for review and final approval by Supplier at which
time they will become “Eligible Members”.  ARMADA reserves the right to delete
members during the period of this agreement by providing the Supplier thirty
(30) days written notice.

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
2

--------------------------------------------------------------------------------

 
 
8.
“Usage Data” shall mean a data file at the NDC level for all Products bought or
returned to authorized wholesaler as shown in Exhibit G; Required Usage Data
Format.



9.
“WAC” shall mean the US Dollar wholesale acquisition cost for a given
pharmaceutical product by the National Drug Code (“NDC”) number in effect as of
the first day of the calendar quarter as established by Supplier.



10.
Contract Implementation - Supplier will endeavor to implement this agreement
within thirty (30) days of signing.  This implementation will include contacting
ARMADA facilities and/or if applicable, providing pricing and contract
information to the authorized distributor listed on Exhibit C.  Supplier will
provide copies of all correspondence to distributor providing contract
information.  Failure to comply with this condition may result in the
cancellation of the agreement.



11.
Commitment -  *.



12.
Return Goods Policy - Supplier must provide a formal policy to ARMADA members
for the return of defective products or products received by error. The policy
should include the contact person's name and phone number responsible for
processing returns and providing return authorization.  In addition, full credit
will be issued for products returned to the Supplier.  Please include policy as
Exhibit D.



13.
Product Recall - Supplier will maintain a product recall policy and procedure
and will notify all ARMADA members of products affected.  Please include Product
Recall Policy as Exhibit E.



14.
Material Safety Data Sheet (MSDS) - Supplier will provide ARMADA members
Material Safety Data Sheets if applicable.



15.
Distribution/Order Placement  (Check one or both if applicable)



¨
Direct:
   
Company Name
   
Address
   
City/State/Zip
   
Telephone
   
Fax Number
   
Contact Name
       
x
From Distributor
 



Orders may be placed through authorized distributors. ARMADA will provide a list
of those distributors (Exhibit C). ARMADA supports the efforts of those
Suppliers that provide equal opportunities to minority distributors.


Note:  Please attach a separate listing of your servicing distributor(s),
coverage area, address and phone number.

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
3

--------------------------------------------------------------------------------

 
 
16.
Disruption of Product Delivery - Supplier will make all reasonable plans to see
that the product(s) awarded are available when Participating Members place their
orders.  Products that are unavailable due to back order, but remain in
production by Supplier are considered temporarily unavailable.  Supplier will
not be held responsible for out of stock situations that occur at the
wholesaler’s distribution centers when product is available for shipment from
Supplier.  Supplier shall be relieved of its obligations by acts of God, riots,
labor disputes, strikes, actions or defaults or material suppliers or common
carriers.



17.
Rebates



  A.  All reimbursement payments will be made monthly, by check, or
electronically, via an Automated Clearing House payment to the bank account(s)
designated by ARMADA within thirty (30) days after Supplier’s receipt and
acceptance of Usage Data. Rebates will be calculated as a percentage of
Wholesaler Acquisition Cost (“WAC”) on the day of purchase and based on the
Product purchases made by ARMADA members through Authorized Wholesalers during
the month. Payment for any period that is not a complete month will be based on
the Product purchases made during such period. Detailed documentation of the
rebate payment showing how the rebate was calculated and the reason for any
discrepancy between the amounts billed and the amount paid will accompany all
rebate checks.  Adjustments, if found, will be paid or refunded accordingly to
the appropriate party in subsequent rebate payments.  In the event that no
subsequent rebate payments are payable, ARMADA will refund to Supplier any
overpayment within thirty (30) days of Customer’s acknowledgment of the
overpayment; Supplier will remit any underpayment to ARMADA within thirty (30)
days of Supplier’s acknowledgment of such underpayment.


B.   As a condition to receiving Rebates described in Exhibit A, ARMADA shall
provide to Supplier Usage Data, within thirty (30) days of the end of each month
during the term of this Agreement. Both Parties agree to discuss Usage Data if
found to be unacceptable to Supplier and will work to resolve issues before
final determination of the acceptability of the Usage Data.  The acceptability
of Usage Data rests with mutual agreement between the Parties.


18.
Insurance



A.  Policy Requirements.  Supplier shall maintain and keep in force during the
Term product liability, general public liability and property damage insurance
against any insurable claim or claims which might or could arise regarding
Products sold by, manufactured by or purchased from Supplier.  Such insurance
shall contain a minimum combined single limit of liability for bodily injury and
property damage in the amounts of not less than $5,000,000 per occurrence.  The
insurance policy shall name ARMADA, as its interests may appear, as additional
insured’s.  Supplier shall provide to ARMADA within fifteen (15) days after
ARMADA’s request, an insurance certificate indicating the foregoing coverage and
issued by an insurance company licensed to do business in the relevant
states.  ARMADA shall maintain and keep in force during the Term General
Liability, Workers Compensation and Employers Liability, Professional Liability,
Errors and Omissions Liability and Privacy and Network Security Liability.
 
B.  Amendments, Notices and Endorsements.  Supplier shall not amend, in any
material respect the insurance coverage without thirty (30) days’ prior written
notice to ARMADA.
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
4

--------------------------------------------------------------------------------

 

 
19.
Administrative Fees - In consideration of the administrative and sales
development services provided by ARMADA as well as the services set forth in
Exhibit H, Supplier will pay ARMADA an administrative fee in an amount equal
to   *   made by members, as determined from manufacturers/distributor records.
ARMADA represents and warrants that fees or other amounts received from
suppliers are disclosed in accordance with the requirements of 42 CFR Part
1001.952(j).  The fee will be computed and paid quarterly within thirty (30)
days after the last day of the quarter (payment due date).



Checks for administrative fee payments should be made payable:


To:
Armada Health Care, L.L.C.
 
100 Campus Drive, Suite 102
 
Florham Park, NJ 07932
     
(Attn: Finance Department)



Data to:   rxdata@Armadahealthcare.com


In order to assist ARMADA and its representatives, Supplier agrees that a
qualified Manufacturer sales representative will call on ARMADA members as
needed.  Furthermore, Supplier will provide ARMADA monthly reports showing total
purchases in units and dollars by product code.  These reports will be provided
in an electronic format.
 
20.
Nonpayment or Insolvency of a Member or Distributor - Supplier shall have no
recourse against ARMADA for failure of any Distributor or member to pay for
products purchased pursuant to this agreement.  If a Member or Distributor fails
to pay Supplier for Products ordered by such Member or Distributor, or if a
Member or Distributor becomes bankrupt or insolvent or makes an assignment for
the benefit of creditors or goes into liquidation, or if proceedings are
initiated for the purpose of having a receiving order or dissolution order made
against a Member or Distributor, or if a Member or Distributor applies to the
court for protection from its creditors, then, in any such case, this agreement
shall not terminate, but, (i) in the case of a Distributor, Supplier will have
the right, upon prior written notice to ARMADA and the Members, to discontinue
providing Products through that Distributor, and Supplier shall thereafter
provide Products to the Members directly or through another Distributor, as
directed by ARMADA; and (ii) in the case of a Member, Supplier shall have the
right, upon prior written notice to ARMADA and the Member, to discontinue
selling Products to that Member.



21.
Review of Supplier Records -  At any time while this agreement is in effect and
if applicable, ARMADA reserves the right upon giving reasonable notice to review
the records of the Supplier for the purpose of verifying reported sales to
members and the calculation of the sales development fee outlined in Paragraph
19.  These records should be made available at the Supplier's business office
during normal business hours.  The cost associated with this review will be the
responsibility of ARMADA unless it is determined that the sales development fee
payment has been understated by twenty-five percent (25%) or more.



 
A.
ARMADA acknowledges that records and information received during any audit are
confidential in nature, and ARMADA agrees not to disclose same to persons or
parties not participating in this or ARMADA programs.



22.
Use of Names - Supplier  shall not use in any of its promotional, informational
or marketing activities or materials the names, trademarks, logos, symbols or
description of the business or activities of ARM ADA, Distributor or Member
without in each instance obtaining the prior written consent of the person
owning the rights thereto.

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
5

--------------------------------------------------------------------------------

 
 
23.
Confidential Information




 
A. 
During the Term and for two (2) years thereafter, Supplier shall:



 
(i)
keep strictly confidential and hold in trust the contents of this Agreement;

 
(ii)
keep strictly confidential and hold in trust all Confidential Information
(defined below) of ARMADA, the Distributors and the Members;

 
(iii)
not use the Confidential Information for any purpose other than Supplier’s
performance of its obligations under this Agreement, without the prior written
consent of ARMADA;

 
(iv)
not disclose the Confidential Information to any third party (unless required by
law) without the prior written consent of ARMADA; and

 
(v)
not later than thirty (30) days after the expiration or earlier termination of
this Agreement, return to ARMADA, the Distributor or the Member, as the case may
be, any Confidential Information Supplier may have received.

 
B. 
Definition.   As used herein, “Confidential Information,” shall consist of all
information relating to the prices and usage of the Products, all documents and
other materials of ARMADA, the Distributors and the Members containing
information relating to the programs of ARMADA, the Distributors or the Members
which are proprietary or sensitive in nature not readily available through
sources in the public domain.  In no event shall Supplier provide to any person
any information relating to the prices it charges the Distributors for Products
ordered pursuant to this Agreement without the prior written consent of ARMADA.



24.
Compliance



A. Compliance With Law.  Supplier represents and warrants, that at all times
during the Term, that it is in, and will maintain, compliance with all federal,
state and local statutes, laws, ordinances and regulations applicable to it
(“Legal Requirements”) which are material to the operation of its business, the
conduct of its affairs and sale of Products, including Legal Requirements
pertaining to the safety, manufacturing and distribution of the Products,
occupational health and safety, environmental protection, nondiscrimination,
antitrust, and equal employment opportunity.  During the Term, Supplier shall:
(i) promptly notify ARMADA of any lawsuits, claims, administrative actions or
other proceedings asserted or commenced against it which assert in whole or in
part that Suppler is in noncompliance with any Legal Requirement which is
material to the operation of its business, the conduct of its affairs and/or the
sale of Products; and (ii) promptly provide ARMADA with true and correct copies
of all written notices of adverse findings from any governmental agency,
including, but not limited to, the U.S. Food and Drug Administration (“FDA”) and
all written results of FDA or other governmental inspections which pertain to
the Products.


B. Anti-Kickback Statute. It is the parties’ intention that this arrangement
comply with the federal Anti-Kickback Statute, 42 U.S.C. § 132a-7b (b) and other
applicable federal and state laws and, further, that this arrangement satisfy,
and the parties comply with, as applicable, the GPO safe Harbor, and discounts
safe harbor regulation at  42 C.F.R § 1001.952 (h) (the “Discounts Safe
Harbor”).


C. Government Program Participation.  Supplier represents and warrants that it
is not excluded from participation, and is not otherwise ineligible to
participate, in a “Federal health care program” as defined in 42 U.S.C. 1320a-7,
et seq. or in any other government payment program.  In the event Supplier is
excluded from participation, or becomes otherwise ineligible to participate in
any such program during the Term, Supplier shall notify ARMADA in writing within
three (3) days after such event, and upon the occurrence of such event, whether
or not such notice is given to ARMADA, ARMADA may immediately terminate this
Agreement upon written notice to Supplier.
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
6

--------------------------------------------------------------------------------

 
 
D. Privacy Without limiting the generality of the foregoing, Armada represents
that it and each Participating Member will comply with all laws regarding
patient privacy and confidentiality, general privacy and security requirements,
and communication methods including, but not limited to, HIPAA, the CAN-SPAM
Act, the Telephone Consumer Protection Act, the Telemarketing Sales Rule, and
applicable Texas, California, and other federal or state laws covering the same
or similar topics.  Armada further represents that it will take all necessary
actions (i) to ensure that all participating members obtain the appropriate
consents or authorizations required by law or regulation prior to the
performance of services hereunder, and (ii) to ensure that all such services
will be performed in accordance with any notice, opt-in, opt-out, access,
envelope or other communications restrictions contained in applicable state or
federal law.  Armada acknowledges that Supplier has no direct interaction with
participating member’s customers seeking to fill prescriptions and that Supplier
accordingly relies upon Armada as an independent contractor to insure that all
patient consents or authorizations required by law or regulation are obtained
prior to the performance of any services contemplated under this Agreement.


E. Adverse Event Reporting Armada represents that it and each Participating
Member agree to report adverse events reported to Armada or Participating Member
during their course of their communications with patients as per Exhibit I.


25.
Indemnification - Supplier shall release, indemnify, hold harmless, and, if
requested, defend ARMADA, the Members and the Distributor, and their respective
officers, directors, regents, agents, subsidiaries, affiliates and employees
(collectively, the “Indemnitees”), from and against any claims, liabilities,
damages, actions, costs and expenses (including, without limitation, reasonable
attorneys’ fees, expert fees and court costs) of any kind or nature, whether at
law or in equity, INCLUDING CLAIMS ASSERTING STRICT LIABILITY, arising from or
caused in any part by (i) the breach of any representation, warranty, covenant
or agreement of Supplier contained in this Agreement; (ii) the condition of any
Product, including a defect in material, workmanship, design, manufacturing or
formulary; or (iii) the warnings and instructions associated with any
product.  However, t such indemnification, hold harmless and right to defense
shall not be applicable where the claim, liability, damage, actions, cost or
expense arises solely as a result of an act or failure to act of
Indemnitees.  This Section and the obligations contained herein shall survive
the expiration or earlier termination o f this Agreement.  The remedies set
forth in this Section are in addition to and not a limitation on any other
rights or remedies that may be available against Supplier.



26.
Cancellation

ARMADA may terminate this Agreement at any time for any reason whatsoever by
delivering not less than sixty (60) days prior written notice to Supplier.  In
addition, ARMADA may terminate this Agreement immediately by delivering written
notice to Supplier upon the occurrence of either of the following events:


(i)      Supplier breaches any term of this Agreement; or

 
(ii)      Supplier becomes insolvent, makes an assignment for the benefit of
creditors, or commences liquidation proceedings; or proceedings are initiated by
or against Supplier under the U.S. Bankruptcy Code; or Supplier applies to any
court for protection from its creditors.
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
7

--------------------------------------------------------------------------------

 
 
ARMADA’s right to terminate this Agreement due to Supplier’s breach is in
addition to all other rights and remedies ARMADA, the Members or the
Distributors may have resulting from such breach, including, but not limited to,
ARMADA’s right to recover all lost Administrative Fees resulting from such
breach through the date ninety (90) days after termination.


Supplier may terminate this Agreement at any time for any reason by delivering
not less than sixty (60) days prior written notice thereof to ARMADA.


27.
Transferability - In the event that Supplier transfers legal ownership and/or
marketing rights of products listed on Exhibit A to another entity during the
term of this agreement, ARMADA's rights and privileges as expressed by the terms
and conditions contained herein shall also be transferred upon the agreement and
consent of ARMADA.



28.
 Miscellaneous



 
A. Choice of Law.   This Agreement and the rights and obligations of the
Partners hereunder shall in all respects be governed by and construed in
accordance with the internal laws of the State of New Jersey (without regard to
the conflict of laws principles of such state) including all matters of
construction, validity and performance.  The Partners hereto agree and submit to
New Jersey courts to have jurisdiction over all matters relating to this
Agreement and any lawsuits instituted by either party shall be brought in New
Jersey; however, the terms of any agreement between Supplier and an Distributor
or between Supplier and a Member shall be governed by and construed in
accordance with the choice of law and jurisdiction provisions set forth in such
agreement.



B. Not Responsible.  ARMADA shall not be responsible or liable for any acts or
failure to act of any Distributor or Member.


C. Third-Party Beneficiaries.  All Distributors and Members are intended to be
third-party beneficiaries of this Agreement.  All terms and conditions of this
Agreement, which are applicable to the Distributors, will inure to the benefit
of and be enforceable by the Distributors and their respective successors and
assigns.  All terms and conditions of this Agreement which are applicable to the
Members will inure to the benefit of and be enforceable by the Members and their
respective successors and assigns.


29.
Submission of Document - Submission of this document constitutes a legal
offer.  Therefore, should any or all of said document be accepted and in
exchange for being designated as a contracted Supplier, said Supplier hereby
agrees to be legally bound to provide each ARMADA facility, present and future
on an as desired basis, any items encompassed in said document pursuant to the
terms of the respective agreement.

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
8

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement.



ACCEPTED BY:
 
ACCEPTED BY:
Armada Health Care, L.L.C.
 
Hemispherx Biopharma, Inc.
     
By: Lawrence S. Irene, R.Ph.
 
By: William A. Carter, M.D.
     
/s/ Lawrence S. Irene
 
/s/ William A. Carter
Signature
 
Signature
     
Title: CEO
 
Title: Chairman and CEO

 
Date:      08/23/11           
 
Date:         09/06/11                

 
Manufacturer Contract # ______________________
 
SIGNATURE BY BOTH PARTIES CONSTITUTES A LEGAL AND BINDING AGREEMENT
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential

 
9

--------------------------------------------------------------------------------

 


Exhibit A
Products, Contract Rebates, Services and Fees
 
1.
PRODUCT



NDC
Product Name
Unit of Measure
54746-0001-01
Alferon N Injection
1ml/vial

 
2.
REBATE SUMMARY



 
2.1.
Contract Rebates are set forth in this Section. For Participating Members the
following discounts will apply in the form of a rebate off of WAC.



2.1.1.       *


*
*
*
*
*
*



2.1.2.       *.


*
*
*
*
*
*



3.
DATA REQUIREMENTS



 
3.1.
Armada shall not provide Supplier with the names of, or any non-blinded medical
information with respect to, patients or any information that is considered
identifiable under HIPAA or applicable state law (“Patient
Information”).  Supplier agrees not to use, directly or indirectly, any methods,
system, or device, whether through coding of any materials hereunder or
otherwise, to attempt to identify such individuals or to correlate the identity
of those individuals receiving mailings hereunder with Armada’s mailing list or
other database.



 
3.2.
*.



 
3.3.
*.

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
10

--------------------------------------------------------------------------------

 
 
4.
BASE SERVICES


 
*:


 
4.1.   *

 
4.2.   *

 
4.3.   * 

 
4.4.   *

 
4.5.   *

 
4.6    *

 
4.7    *

 
4.8    *

 
4.9    *

 
4.10  *

 
4.11  *

 
4.12  *

 
4.13  *

 
4.14  *

 
4.15  *

 
4.16  *



 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit B – Class of Trade
 



*



   
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
     



Thank you in advance for your cooperation in this very important matter.  Please
return the completed form via fax or email ASAP.  Facsimile number 973-564-8010
or email contracts@armadahealthcare.com Attn: Contract Administrator.


Vendor Name:
 
   
Completed By:
 
   
Title:
 
   
Email:
     
Phone Number:
 

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
12

--------------------------------------------------------------------------------

 
 
Exhibit C
ARMADA Distributors and Wholesalers
 
*
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
13

--------------------------------------------------------------------------------

 
 
Exhibit D
 
Hemispherx Returned Goods Policy

 
This Return Goods Policy is for all Hemispherx products, Alferon N® and
Ampligen® ,  distributed by Bio Ridge Pharma, Inc.
 
The following products are eligible for return and reimbursement:
 
 
·
Out dated product: Product within two (2) months prior or six (6) months past
expiration date noted on product;  AND

 
·
Product in its original container and bearing its original label.  OR

 
·
Product which Hemispherx has specified be returned

 
The following products are not eligible for return and reimbursement:
 
 
·
Product that is not out-dated.

 
·
Product in which the lot number and/or expiration date is missing, illegible,
covered, and/or unreadable on original container.

 
·
Product that has been damaged due to improper storage or handling, fire, flood,
or catastrophe.

 
·
Product that has been sold expressly on a non-returnable basis.

 
·
Product that is not in its original container and/or not bearing its original
label.

 
·
Product that is in its original container with a prescription label attached.

 
·
Product that has been repackaged

 
·
Partial vials..

 
·
Product obtained illegally or via diverted means.

 
·
Product purchased on the "secondary source" market or from a distributor other
than BioRidge. .

 
·
Product that Hemispherx determines, in its sole discretion, is otherwise
adulterated, misbranded, or counterfeit.

 
Hemispherx will only accept returns shipped to BioRidge Pharma. All eligible
products  shall be shipped in a safe, secure, and reliable manner, and in
compliance with all applicable federal, state and local laws, regulations and
statutes. It is the shipper's responsibility to securely package all return
goods to prevent breakage during transit and otherwise comply with laws and
regulations applicable to the packaging, shipping and transport of return goods
shipments. Hemispherx is not responsible for shipments lost and/or damaged in
transit. Hemispherx recommends that all customers insure return goods shipments.
 
Hemispherx will audit the quantities of return goods and final reimbursement
will be based on Hemispherx count. All products will be reimbursed based on the
priced paid. Direct purchasing customers reimbursement will be issued in the
form of a credit or product replacement to the appropriate party.
 
To assist in accurate credit memo processing, please include the following
information with the return goods shipment:
 
 
3.
Purchaser ‘s name and mailing address.

 
4.
Date and quantity purchased

 
Return goods shipments which are deemed to be outside of this policy will not be
returned to the customer or the third party processor and no reimbursement will
be issued by Hemispherx. Hemispherx return goods policy is subject to change at
any time and without prior notice to other parties.
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit E
 
Product Recall Policy
 
This Return Goods Policy is for all Hemispherx products, Alferon N® and
Ampligen®, distributed by Bio Ridge Pharma, Inc.
 
The following products are eligible for return and reimbursement:
 
 
·
Out dated product: Product within two (2) months prior or six (6) months past
expiration date noted on product; AND

 
·
Product in its original container and bearing its original label. OR

 
·
Product which Hemispherx has specified be returned

 
The following products are not eligible for return and reimbursement:
 
 
·
Product that is not out-dated.

 
·
Product in which the lot number and/or expiration date is missing, illegible,
covered, and/or unreadable on original container.

 
·
Product that has been damaged due to improper storage or handling, fire, flood,
or catastrophe.

 
·
Product that has been sold expressly on a non-returnable basis.

 
·
Product that is not in its original container and/or not bearing its original
label.

 
·
Product that is in its original container with a prescription label attached.

 
·
Product that has been repackaged

 
·
Partial vials.

 
·
Product obtained illegally or via diverted means.

 
·
Product purchased on the "secondary source" market or from a distributor other
than BioRidge. .

 
·
Product that Hemispherx determines, in its sole discretion, is otherwise
adulterated, misbranded, or counterfeit.

 
Hemispherx will only accept returns shipped to BioRidge Pharma. All eligible
products shall be shipped in a safe, secure, and reliable manner, and in
compliance with all applicable federal, state and local laws, regulations and
statutes. It is the shipper's responsibility to securely package all return
goods to prevent breakage during transit and otherwise comply with laws and
regulations applicable to the packaging, shipping and transport of return goods
shipments. Hemispherx is not responsible for shipments lost and/or damaged in
transit. Hemispherx recommends that all customers insure return goods shipments.
 
Hemispherx will audit the quantities of return goods and final reimbursement
will be based on Hemispherx count. All products will be reimbursed based on the
priced paid. Direct purchasing customers reimbursement will be issued in the
form of a credit or product replacement to the appropriate party.
 
To assist in accurate credit memo processing, please include the following
information with the return goods shipment:
 
 
·
Purchaser‘s name and mailing address.

 
·
Date and quantity purchased

 
Return goods shipments which are deemed to be outside of this policy will not be
returned to the customer or the third party processor and no reimbursement will
be issued by Hemispherx. Hemispherx return goods policy is subject to change at
any time and without prior notice to other parties.
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
15

--------------------------------------------------------------------------------

 
 
Exhibit F:  RX Data


Category
Field
Type
Description
Values
Example
Required
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
16

--------------------------------------------------------------------------------

 


Exhibit G: Usage Data



DEA #
Member
Name
City
State
NDC
Product
Name
Package
Units
Gross
(WAC) Sales
Dollars
                                                                               
         

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
17

--------------------------------------------------------------------------------

 

Exhibit H
Services


I.
*



 
1.
*

 
 
a.
*

 
b.
*

 
2.
*

 
a.
*

 
b.
*

 
c.
*

 
II.
*



 
1.
*

 
a.
*

 
b.
*



 
i.
 

 
ii.
       *

 
iii.
       *

 
iv.
       *

 
v.
       *

 
vi.
       *

 
vii.
       *

 
viii.
       *

 
c.
*

 
III.
*

   
 
1.
*

 
2.
*

 
a.
*

 
i.
       *

 
ii.
       *

 
iii.
       *

 
 
3.
*

 
a.
*

 
i.
       *

 
ii.
       *

 
iii.
       *

 
iv.
       *

 
 
b.
*

 
i.
       *

 
ii.
       *

 
iii.
       *

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
18

--------------------------------------------------------------------------------

 
 
 
c.
*

 
i.
       *

 
ii.
       *

 
iii.
       *

 
iv.
       *

 
 
d.
*

 
i.
       *

 
ii.
       *

 
iii.
       *

 
IV.
*

 
 
1.
*



 
2.
*



 
3.
*

 
a.
*

 
b.
*

 
c.
*

 
d.
*

 
e.
*

 
f.
*

 
g.
*



 
4.
*

 

 
i.
      *

 
ii.
      *

 
iii.
      *

 
iv.
      *

 
v.
      *

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
19

--------------------------------------------------------------------------------

 
 
Exhibit I


Adverse Events


Armada represents that it and each Participating Member agree to comply with any
and all governmental laws, regulations and/or orders that are applicable now and
in the future in connection with adverse experience collection and
reporting.  Provider agrees to comply with Supplier’s instructions, as set forth
below, surrounding the reporting of adverse experiences to Suppier that have
been reported to Armada or Participating Member.


 
(a)
A serious adverse experience (AE) is any adverse drug experience occurring at
any dose that results in any of the following outcomes: death, a
life-threatening adverse drug experience, inpatient hospitalization or
prolongation of existing hospitalization, a persistent or significant disability
or a congenital birth defect.



 
(b)
Unexpected adverse drug experience is defined as:



 
(i)
Any adverse drug experience that is not listed in the current labeling for the
drug product. This includes events that may be symptomatically and
pathophysiologically related to an event listed in the labeling but differ from
the event due to greater severity or specificity. Unexpected, as used in this
definition, refers to an adverse drug experience that has not been previously
observed (included in the labeling).



 
(c)
Certain information, while not meeting the above definition of an AE/ADR, shall
nonetheless be transmitted to Hemispherx.  This information, hereinafter
referred to as “Other Information Reportable to Hemispherx,” includes:



 
(i)
A case involving a pregnancy exposure to the product, except for exposure to
prenatal vitamins;

 
(ii)
Report of lactation exposure to the product; or

 
(iii)
AE(s)/ADR(s) of special interest as designated by Hemispherx or a local
regulatory authority.



 
(d)
Hemispherx shall be solely responsible for all pharmacovigilance activities
regarding the Product including but not limited to: adverse experience or
adverse drug reaction reporting including literature review and associated
reporting; AE/ADR follow-up reporting; preparation and submission of all safety
reports to the FDA as required per US Code of Federal Regulations (CFR), title
21 §314.80; maintaining the global safety database; all interactions with health
authorities; periodic submission; labeling modifications; risk management;
safety monitoring an detection and safety measure (e.g., Dear Doctor Letter,
restriction on distribution).

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
20

--------------------------------------------------------------------------------

 
 
 
(e)
To the extent Provider or any of its employees or agents become aware of or
receive any information regarding an AE/ADR or Other Information Reportable to
Hemispherx associated with the use of a Product, Provider shall promptly provide
Hemispherx with such information within two (2) calendar days of the date
received by Provider or any of its employees or agents.  Provider shall attempt
to obtain the minimal criteria needed to report an AE/ADR.  Minimal criteria
includes the following:



 
(i)
Knowledge of a patient or specific patient identified (e.g., date of birth, age
or gender);

 
(ii)
A suspect Hemispherx medicinal product

 
(iii)
An identifiable reporting source (e.g., doctor. Dentist, nurse or consumer,
their name and address if available); and

 
(iv)
Suspected AE/ADR.



 
(f)
All AE/ADR or Other Information Reportable to Hemispherx received by Provider or
any of its employees or agents shall be forwarded (by fax or overnight mail) in
English to Hemispherx on Provider’s standard form (a sample of which is shall be
provided by Hemispherx) within two (2) calendar days of the date received by
Provider or any of its employees or agents.  Information shall be sent as
follows to Supplier:



 
1.
Facsimile:  [To be provided] or

 
2.
Overnight courier to:



[To be provided]
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
21

--------------------------------------------------------------------------------

 